Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Detailed Action
Response to Arguments
Applicant’s arguments, filed 4-12-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 1-19 & 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the reference optical path length is configured to be adjusted in coordination with scanning the material processing beam relative to the sample location and in correlation with a changing position of the focus of the material processing beam as the processing beam is scanned, in combination with the rest of the limitations of the claim. 
Claims 2-9, & 21 are allowable based upon their dependency. 
As to Claim 10 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the beam delivery head is configured to change the reference optical path length in coordination with scanning the processing beam, in combination with the rest of the limitations of the claim. 
Claims 11-14, & 22 are allowable based upon their dependency.
As to Claim 15 the prior art of record, taken alone or in combination, fails to disclose or render obvious adjusting a reference arm optical path length relative to the sample location in coordination with scanning the material processing beam such that the reference arm optical path length correlates with a changing position of the focus of the material processing laser beam as the processing beam is scanned, in combination with the rest of the limitations of the claim. 
Claims 16-19, & 23 are allowable based upon their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
April 26, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886